DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed on 1/10/2022, with respect to objection to claims 5 and 10-20; and 35 U.S.C. 112(b) rejection of claims 11-20 have been fully considered and are persuasive.  The objection to claims 5 and 10-20; and 35 U.S.C. 112(b) rejection of claims 11-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-10:
The present invention describes an electronic device comprising: a housing; at least one antenna module disposed in the housing and including a plurality of antenna elements; a wireless communication circuit electrically or operatively connected to the at least one antenna module, and configured to form a directional beam by using the at least one antenna module; a processor operatively connected to the wireless communication circuit; and a memory operatively connected to the processor, and configured to store a number of measurements and at least one threshold, the number 
(2) Regarding claims 11-20:
The present invention describes a method for forming a beam pair link, the method comprising: measuring, based on a number of measurements, a first strength of a first beam generated by a first external electronic device by using a first directional beam formed in a first direction through at least one antenna module of an electronic device; measuring, based on the number of measurements, a second strength of a second beam generated by at least one of the first external electronic device and a second external electronic device by using a second directional beam formed in a second direction different from the first direction through the at least one antenna module; and replacing at least one threshold with another threshold to be used for changing a current beam pair link for a communication with the first external electronic device, the replacing being based at least in part on a determination that at least one strength of the first strength of the first beam or the second strength of the second beam satisfies a specified condition, wherein the number of measurements is defined for measuring, by using a directional beam, a strength of a plurality of beams having different directions and generated by at least one external electronic device, and wherein the at least one threshold is defined for changing a current beam pair link for communication with the first external electronic device.  The closest prior art, US Patent 10,855,361 B2 by the same inventor and same applicant discloses a very similar method, but fails to disclose replacing at least one threshold with another threshold to be used for changing a current beam pair link for a communication with the first external .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/19/2022